       Case 5:21-cv-00335-ACA Document 14 Filed 03/31/21 Page 1 of 18                   FILED
                                                                               2021 Mar-31 PM 04:02
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                     NORTHEASTERN DIVISION

ROLTA INTERNATIONAL INC., et al., ]
                                  ]
      Appellants,                 ]
                                  ]
v.                                ]                      5:21-cv-00335-ACA
                                  ]
PINPOINT MULTI-STRATEGY           ]
MASTER FUND, f/k/a Pinpoint       ]
Multi-Strategy Fund, et al.,      ]
                                  ]
      Defendants.                 ]

                         MEMORANDUM OPINION

      Rolta India, Ltd. (“Rolta India”) is the parent company of at least six Rolta

entities, including Rolta International, Inc. (“Rolta International”); Rolta Middle

East FX-LLC (“Rolta ME”); Rolta UK Limited (“Rolta UK”); Rolta, LLC; Rolta

Americas LLC; and Rolta Global B.V. All six of the Rolta subsidiaries filed for

chapter 11 bankruptcy in the Northern District of Alabama. The bankruptcy court

jointly administered the cases of three of these entities: Rolta ME, Rolta UK, and

Rolta International (the “Rolta Debtors”). Before the court is the Rolta Debtors’

second amended motion for leave to file an interlocutory appeal, in which they seek

to appeal the bankruptcy court’s denial of their motion for a temporary restraining

order . (Doc. 5). Because they sought an expedited review of their motion for leave

to appeal, the court entered an order denying the motion with the promise of a




Case 20-82282-CRJ11     Doc 294 Filed 04/01/21 Entered 04/01/21 08:29:47     Desc
                         Main Document     Page 1 of 18
        Case 5:21-cv-00335-ACA Document 14 Filed 03/31/21 Page 2 of 18




memorandum opinion to follow. (Doc. 13). The court now enters that memorandum

opinion, explaining its denial.

      Because the bankruptcy court’s order is interlocutory, the Rolta Debtors must

seek the court’s permission to appeal. And because the Rolta Debtors have not

identified any unsettled questions of law, any likelihood of quickening the resolution

of the bankruptcy case by permitting an interlocutory appeal, or any irreparable harm

caused by the lack of an interlocutory appeal, the court declines to exercise its

jurisdiction to hear the interlocutory appeal.

      I.     BACKGROUND

      Non-parties Rolta, LLC and Rolta Americas LLC issued bonds to a number

of entities, including Appellees Pinpoint Multi-Strategy Master Fund, Value

Partners Fixed Income SPC-Value Partners Credit Opportunities Funds SP, and

Value Partners Greater China High Yield Income Fund (collectively, the “Judgment

Creditors”). In re Rolta Int’l, Inc., no. 20-82282-CRJ11, Doc. 126, at 85, 292

(Bankr. N.D. Ala. Dec. 7, 2020). The parent company of all the Rolta entities, Rolta

India, served as the parent guarantor, and several Rolta entities, including the Rolta

Debtors, served as subsidiary guarantors for the indenture agreements. Id., Doc.

126, at 85, 210, 292, 419.

      In September 2020, a New York court found that the issuers of the bonds, the

parent guarantor, and the subsidiary guarantors had breached the indenture



                                           2
Case 20-82282-CRJ11      Doc 294 Filed 04/01/21 Entered 04/01/21 08:29:47       Desc
                          Main Document     Page 2 of 18
        Case 5:21-cv-00335-ACA Document 14 Filed 03/31/21 Page 3 of 18




agreements and entered a partial judgment in favor of the Judgment Creditors,

totaling over $180 million, plus interest. In re Rolta Int’l, Inc., no. 20-82282-CRJ11,

Doc. 126 at 510–17. On October 20, 2020, the New York court entered a “turnover

order.” In re Rolta Int’l, Inc., no. 20-82282-CRJ11, Doc. 126 at 643. Among other

provisions, the turnover order required various Rolta entities, including the Rolta

Debtors, to satisfy the September 2020 partial judgment by turning over to the

Judgment Creditors all cash on hand as well as shares or membership interests in the

Debtors. Id. The court informed the defendants that they must turn over the cash

within seven days, id. at 677, and that they need to have a plan to turn over the shares

or membership interests within thirty days, id. at 679.

      Nine days later, the Rolta Debtors filed for chapter 11 bankruptcy in the

Northern District of Alabama. In re Rolta Int’l, Inc., no. 20-82282-CRJ11, Doc. 1.

As a result, the automatic stay took effect with respect to the Rolta Debtors. See 11

U.S.C. § 362.    However, their parent company, Rolta India, did not file for

bankruptcy. It also has not complied with the New York court’s turnover order. In

re Rolta Int’l, Inc., no. 20-82282-CRJ11, Doc. 126 at 34 ¶ 12. Instead, in November

2020, Rolta India filed an action in the High Court of Bombay, India, seeking an

injunction and declaration that the partial judgment and turnover order cannot be

executed against the defendants located in India. In re Rolta Int’l, Inc., no. 20-

82282-CRJ11, Doc. 126 at 684.



                                           3
Case 20-82282-CRJ11      Doc 294 Filed 04/01/21 Entered 04/01/21 08:29:47         Desc
                          Main Document     Page 3 of 18
       Case 5:21-cv-00335-ACA Document 14 Filed 03/31/21 Page 4 of 18




      In December 2020, the Judgment Creditors moved the bankruptcy court to

dismiss the Rolta Debtor’s bankruptcy cases for cause under 11 U.S.C. § 1112(b)

because, among other reasons, the Rolta Debtors could not realistically reorganize

under chapter 11. In re Rolta Int’l, Inc., no. 20-82282-CRJ11, Doc. 126 at 18–19,

23–27. In December 2020 and January 2021, the bankruptcy court held hearings on

the motion to dismiss. See id., Docs. 164, 185, 217.

      On January 8, 2021, the Judgment Creditors moved the New York court to

appoint one of the Judgment Creditors as receiver over all of Rolta India’s shares or

membership interests in various Rolta entities. In re Rolta Int’l, Inc., no. 20-82282-

CRJ11, Doc. 234-4. Four days later, the New York court ordered Rolta India to

show cause why it should not grant the receivership motion and scheduled a hearing

for February 17, 2021. Id., Doc. 234 at 4. Without citation, the Rolta Debtors

represent that the state court has since denied the request to appoint one of the

Judgment Creditors as receiver and has instead instructed the Judgment Creditors to

submit a list of three proposed receivers from a panel list maintained by the New

York court. (See Doc. 5 at 17).

      On January 22, 2021, the bankruptcy court granted the Judgment Creditors’

motion to dismiss the chapter 11 cases on the ground that the Rolta Debtors had not

shown they had a realistic chance of successfully reorganizing. In re Rolta Int’l,

Inc., no. 20-82282-CRJ11, Doc. 224 at 1–2. On February 9, 2021, the Rolta Debtors



                                          4
Case 20-82282-CRJ11      Doc 294 Filed 04/01/21 Entered 04/01/21 08:29:47       Desc
                          Main Document     Page 4 of 18
       Case 5:21-cv-00335-ACA Document 14 Filed 03/31/21 Page 5 of 18




moved for reconsideration of the dismissal. Id., Doc. 228. Several days later, the

Rolta Debtors moved to stay the effectiveness of the dismissal order pending a ruling

on the motion to reconsider. In re Rolta Int’l, Inc., no. 20-82282-CRJ11, Doc. 234.

They also filed an adversary proceeding against the Judgment Creditors, seeking

(1) an extension of the automatic stay or an injunction preventing the Judgment

Creditors from taking any action with respect to the Rolta Debtors’ shares, equity,

membership interests, property, or employees, In re Rolta Int’l, Inc., no. 21-80016-

CRJ, doc. 3 at 2 ¶ 2, 5 ¶ 17, 9–11 ¶¶ 43–57, and (2) a temporary restraining order

preventing the Judgment Creditors from taking those same actions, id., doc. 2.

      The bankruptcy court held an expedited hearing on the Rolta Debtors’ motions

to stay and for a temporary restraining order on February 17, 2021—the same day

as the New York court’s hearing on the Judgment Creditor’s receivership motion.

In re Rolta Int’l, Inc., no. 20-82282-CRJ11, Doc. 242. At the expedited hearing, the

bankruptcy court denied the motions for a stay and for a temporary restraining order.

(Docs. 5-1, 5-2). The bankruptcy court denied the motion to stay in part because no

party had alleged that the bankruptcy code had been transgressed—a necessary

precondition to the court’s ability to stay the case—and because it was unclear

whether staying the effectiveness of the dismissal order would prevent the New York

from appointing a receiver. (Doc. 5-6 at 28–29).




                                         5
Case 20-82282-CRJ11     Doc 294 Filed 04/01/21 Entered 04/01/21 08:29:47         Desc
                         Main Document     Page 5 of 18
            Case 5:21-cv-00335-ACA Document 14 Filed 03/31/21 Page 6 of 18




        On March 3, 2021, the Rolta Debtors filed their notice of appeal, In re Rolta

Int’l, Inc., no. 20-82282-CRJ11, Doc. 268, and moved for leave to file an

interlocutory appeal (doc. 1-2), a motion they have since amended (doc. 5). 1 Both

the main bankruptcy case and the adversary case remain pending. See In re Rolta

Int’l, Inc., no. 20-82282-CRJ11; In re Rolta Int’l, Inc., no. 21-80016-CRJ.

        Since the Rolta Debtors filed their notice of appeal and motion for leave to

appeal, the Judgment Creditors purchased the defaulted debt owed by another Rolta

company, Rolta AdvizeX Technologies LLC (“AdvizeX”), which was secured by

one of the Rolta Debtors’ equity interest in AdvizeX. (Doc. 12-1 at 2–3). The

Judgment Creditors have scheduled a sale of the equity interest in AdvizeX for April

1, 2021, with the intent of paying off the defaulted debt and then distributing the

excess proceeds to themselves pursuant to the turnover order. (Id. at 3; Doc. 12-2 at

2–6).

        II.     DISCUSSION

        The district court has jurisdiction to hear appeals from “final judgments,

orders, and decrees” and, “with leave of the court, from other interlocutory orders

and decrees” of the bankruptcy court. 28 U.S.C. § 158(a)(1), (a)(3). Accordingly,

if the denial of the motion to stay is a final order, the Rolta Debtors may appeal as


        1
         The Rolta Debtors also seek interlocutory review by this court of the bankruptcy court’s
denial of a temporary restraining order. See Rolta Int’l, Inc. v. Pinpoint Multi-Strategy Master
Fund, no. 21-00340-ACA, Doc. 5.

                                               6
Case 20-82282-CRJ11         Doc 294 Filed 04/01/21 Entered 04/01/21 08:29:47               Desc
                             Main Document     Page 6 of 18
          Case 5:21-cv-00335-ACA Document 14 Filed 03/31/21 Page 7 of 18




of right, but if the denial is interlocutory, the Rolta Debtors must obtain the court’s

permission to appeal.

      The Rolta Debtors contend that the denial of a motion to stay should be

considered final under three narrow exceptions to the rule that parties may appeal

only final orders: the Forgay-Conrad 2 doctrine of practical finality, the collateral

order doctrine, and the marginal finality doctrine. (Doc. 5 at 18–26). They ask that,

to the extent the order is not final, the court grant leave to appeal immediately on the

same grounds. (Id. at 18).

      1. Final Order

      “A final judgment or order is one which ends the litigation on the merits and

leaves nothing for the court to do but execute the judgment.” In re Celotex Corp.,

700 F.3d 1262, 1265 (11th Cir. 2012) (quotation marks omitted). “Finality is given

a more flexible interpretation in the bankruptcy context, however, because

bankruptcy is an aggregation of controversies and suits. Instead, it is generally the

particular adversary proceeding or controversy that must have been finally resolved

rather than the entire bankruptcy litigation.” In re Donovan, 532 F.3d 1134, 1136

(11th Cir. 2008) (citation, quotation marks, and alteration omitted).           Thus, a

bankruptcy court order is considered final if it “completely resolve[s] all of the issues




      2
          Forgay v. Conrad, 47 U.S. (6 How.) 201 (1848).


                                              7
Case 20-82282-CRJ11         Doc 294 Filed 04/01/21 Entered 04/01/21 08:29:47       Desc
                             Main Document     Page 7 of 18
        Case 5:21-cv-00335-ACA Document 14 Filed 03/31/21 Page 8 of 18




pertaining to a discrete claim.” In re Celotex Corp., 700 F.3d at 1265 (quotation

marks omitted).

      The bankruptcy court’s denial of the Rolta Debtors’ motion to stay the

effectiveness of the dismissal is not a final order. The Rolta Debtors have a pending

motion for reconsideration before the bankruptcy court. In re Rolta Int’l, Inc.,

no. 20-82282-CRJ11, Doc. 228. Accordingly, the order denying the Rolta Debtors’

motion to stay does not resolve the issues of their claim. Even under bankruptcy’s

more flexible interpretation of finality, the pending motion for reconsideration

illustrates that the bankruptcy proceeding remains unresolved.

      Nor does the denial of the motion to stay fit within the narrow exceptions to

the final order requirement. First, the Rolta Debtors argue that the order is final

under the doctrine of practical finality, also known as the Forgay-Conrad rule. (Doc.

5 at 21–25). “[T]he doctrine of practical finality, or the Forgay-Conrad rule, . . .

permits a court to review an interlocutory order that decides the right to the property

in contest, and directs it to be delivered up by the defendant to the complainant, or

directs it to be sold, or directs the defendant to pay a certain sum of money to the

complainant, and the complainant is entitled to have such decree carried immediately

into execution.” In re F.D.R. Hickory House, Inc., 60 F.3d 724, 726 (11th Cir. 1995).

Application of the doctrine requires the party seeking to appeal to show that delay

in the appeal will cause irreparable harm. See id.; In re Regency Woods Apartments,



                                          8
Case 20-82282-CRJ11      Doc 294 Filed 04/01/21 Entered 04/01/21 08:29:47        Desc
                          Main Document     Page 8 of 18
        Case 5:21-cv-00335-ACA Document 14 Filed 03/31/21 Page 9 of 18




Ltd., 686 F.2d 899, 902 (11th Cir. 1982) (“Under the Forgay-Conrad rule an order

is treated as final if it directs the immediate delivery of physical property and

subjects the losing party to irreparable injury if appellate review must await the final

outcome of the litigation.”).

      The Rolta Debtors acknowledge that the denial of a motion to stay is not an

order deciding the right to property. (Doc. 5 at 19–20 n.12). They argue, however,

that “the spirit of the Forgay-Conrad rule” (id. at 25) is “rooted in the notion that an

appellate court need not wait to review an order that results in the involuntary

disposition of property that subjects the appellant to irreparable harm” (id. at 24).

Although they are correct about the rationale behind the rule, see Forgay, 47 U.S. at

204–05, they stretch the rule too far by attempting to apply it to any situation in

which an order may “result” in the disposition of property.

      The Forgay-Conrad rule applies where a court enters an order directing the

disposition of property and execution of the order is immediate. See id.; see also In

re F.D.R. Hickory House, Inc., 60 F.3d at 726. The bankruptcy court’s order does

not direct the Rolta Debtors to take any particular action with respect to their

property. The New York court’s turnover order does direct the immediate execution

of the New York partial judgment, but the New York court’s orders and judgments

are not before this court. The order before this court is the bankruptcy court’s order




                                           9
Case 20-82282-CRJ11      Doc 294 Filed 04/01/21 Entered 04/01/21 08:29:47         Desc
                          Main Document     Page 9 of 18
       Case 5:21-cv-00335-ACA Document 14 Filed 03/31/21 Page 10 of 18




denying the Rolta Debtors’ motion to stay, which amounts to a refusal to interfere

in the New York court proceedings.

      Even if the court agreed with the Rolta Debtors’ attempt to stretch the Forgay-

Conrad rule to cover any order that “results” in the disposition of property, the Rolta

Debtors have not shown that a delay in the appeal will cause them irreparable harm.

See In re Regency Woods Apartments, Ltd., 686 F.2d at 902. They contend that,

absent an immediate appeal and reversal of the bankruptcy court’s denial of their

motion to stay, the Judgment Creditors will obtain from the New York court the

appointment of a receiver, who will allow them to take control of the Rolta Debtors

and “short circuit” the bankruptcy case and appeal. (Doc. 5 at 13, 21).

      The Rolta Debtors have not shown irreparable harm. First, the Rolta Debtors

themselves caused the delay in the bankruptcy court’s resolution of their motion to

reconsider. The bankruptcy court had set a March 24 hearing on that motion, but it

has continued the hearing in light of the Debtors’ attempt to appeal. See In re Rolta,

no. 20-82282-CRJ11, Doc. 285. But setting that aside and assuming harm in the

form of the appointment of a receiver who will perform at the Judgment Creditors’

direction, the harm is reparable. The New York court provides legal remedies by

which the Rolta Debtors can stay the order while challenging the appointment. See

N.Y. C.P.L.R. R. 2221(a) (permitting motions “for leave to appeal from, or to stay,

vacate or modify” orders); id. R. 5513 (setting out the requirements for appeals as



                                          10
Case 20-82282-CRJ11      Doc 294 Filed 04/01/21 Entered 04/01/21 08:29:47        Desc
                          Main Document    Page 10 of 18
       Case 5:21-cv-00335-ACA Document 14 Filed 03/31/21 Page 11 of 18




of right and motions for leave to appeal); id. R. 5519(a), (c) (permitting motions for

stay of enforcement of judgments or orders “pending the appeal or determination on

the motion for permission to appeal”). In short, the bankruptcy court’s order denying

the motion to stay does not qualify as a final order under the Forgay-Conrad rule.

      Next, the Rolta Debtors argue that the order is final under the collateral order

doctrine. (Doc. 5 at 25–26). “[T]he collateral order doctrine permits [an appellate

court] to review interlocutory orders that (1) finally determine a claim separate and

independent from the other claims in the action; (2) cannot be reviewed after the

final judgment because by then effective review will be precluded and rights

conferred will be lost; and (3) are too important to be denied review because they

present a significant and unresolved question of law.” In re F.D.R. Hickory House,

Inc., 60 F.3d at 726 (quotation marks omitted).

      The bankruptcy court’s denial of the motion to stay does not qualify as final

under the collateral order doctrine. First, the motion to stay is deeply intertwined

with the issues underlying the bankruptcy court’s dismissal of the chapter 11 case as

well as the Rolta Debtors’ pending motion for reconsideration of that dismissal. But

even if the motion to stay were separate and independent, the Rolta Debtors have not

even attempted to explain what “significant and unresolved question of law” this

appeal presents. See In re F.D.R. Hickory House, Inc., 60 F.3d at 726.




                                         11
Case 20-82282-CRJ11      Doc 294 Filed 04/01/21 Entered 04/01/21 08:29:47       Desc
                          Main Document    Page 11 of 18
       Case 5:21-cv-00335-ACA Document 14 Filed 03/31/21 Page 12 of 18




      Finally, the Rolta Debtors argue that the denial of the motion to stay qualifies

as a final order under the doctrine of marginal finality. (Doc. 5 at 21–24). That

doctrine is the “most extreme exception to the final judgment rule,” under which an

appellate court “will review immediately even an order of marginal finality if the

question presented is fundamental to further conduct of the case.” In re F.D.R.

Hickory House, Inc., 60 F.3d at 727 (citation, alteration, and quotation marks

omitted).

      The Supreme Court introduced the marginal finality doctrine in Gillespie v.

U.S. Steel Corporation, 379 U.S. 148, 152–53 (1964), when it held that a district

court’s order striking parts of a complaint was immediately appealable where the

danger of denying justice by delay outweighed the costs and inconvenience of

piecemeal review. The Supreme Court has since explained that Gillespie permitted

immediate review because the “marginally final order . . . disposed of an unsettled

issue of national significance,” “review of that issue unquestionably implemented

the same policy Congress sought to promote in [28 U.S.C.] § 1292(b),” and “the

arguable finality issue had not been presented to [the] Court until argument on the

merits, thereby ensuring that none of the policies of judicial economy served by the

finality requirement would be achieved were the case sent back with the important

issue undecided.” Coopers & Lybrand v. Livesay, 437 U.S. 463, 477 n.30 (1978)

(quotation marks omitted), superseded by statute on other grounds, Fed. R. Civ. P.



                                         12
Case 20-82282-CRJ11     Doc 294 Filed 04/01/21 Entered 04/01/21 08:29:47        Desc
                         Main Document    Page 12 of 18
       Case 5:21-cv-00335-ACA Document 14 Filed 03/31/21 Page 13 of 18




23(f). As the Eleventh Circuit has explained, the marginal finality doctrine has been

limited “to the unique facts of Gillespie.” United States v. Shalhoub, 855 F.3d 1255,

1262 (11th Cir. 2017) (quotation marks and alteration omitted).

      The court notes at the outset that the Rolta Debtors’ assertion of both the

collateral order doctrine and the doctrine of marginal finality is inconsistent. In

Shalhoub, the Eleventh Circuit declined to exercise appellate jurisdiction based on

that inconsistency. See 855 F.3d at 1262 (“[I]t is inconsistent for a litigant to assert

that we have appellate jurisdiction under the collateral order doctrine, which requires

the issue resolved to be completely separate from the merits, and the marginal

finality doctrine, which addresses the review of intermediate issues fundamental to

the further conduct of the case.”) (quotation marks omitted) (emphases in original).

But even if the Rolta Debtors had not presented this inconsistent argument to the

court, they have not satisfied the other requirements of this “extreme” exception to

the final order rule. See In re F.D.R. Hickory House, Inc., 60 F.3d at 727.

      The Rolta Debtors contend that this appeal could resolve a question

fundamental to the further conduct of the case because without the motion to stay,

the Judgment Creditors will be able to take the Rolta Debtors over, withdraw the

motion for reconsideration, and abandon the bankruptcy cases. (Doc. 5 at 21). But

as the Eleventh Circuit has explained, the doctrine of marginal finality is applicable

only in circumstances like those presented in Gillespie. Shalhoub, 855 F.3d at 1262.



                                          13
Case 20-82282-CRJ11      Doc 294 Filed 04/01/21 Entered 04/01/21 08:29:47         Desc
                          Main Document    Page 13 of 18
       Case 5:21-cv-00335-ACA Document 14 Filed 03/31/21 Page 14 of 18




This case bears no resemblance to Gillespie. See 379 U.S. 152–53. Even if factual

similarity were not required, the Rolta Debtors have identified any unsettled area of

law, much less one of national significance, presented by this appeal, nor have they

made any argument about why an interlocutory appeal would be appropriate under

the § 1292(b) standard. See Coopers & Lybrand, 437 U.S. at 477 n.30. Finally, in

this case, unlike the Gillespie case, the issue of finality was presented to this court

at the earliest possible opportunity. See id.

      The bankruptcy court’s order denying the motion to stay is not final.

Accordingly, the Rolta Debtors must instead seek the court’s permission to appeal.

See 28 U.S.C. § 158(a)(3). The court now turns to whether an interlocutory appeal

is appropriate under these circumstances.

      2. Interlocutory Order

      Under 28 U.S.C. § 158(a)(3), district courts have discretion to hear appeals of

“interlocutory orders and decrees” by the bankruptcy court. Section 158(a)(3) “does

not provide the district courts any criteria for determining whether to exercise their

discretionary authority to grant leave to appeal . . . .” In re Charter Co., 778 F.2d

617, 620 n.5 (11th Cir. 1985). Thus, district courts deciding whether to permit an

interlocutory appeal under § 158(a)(3) frequently look to the standard set out in 28

U.S.C. § 1292(b)(2) for a circuit court deciding whether to permit an interlocutory

appeal. See, e.g., Matter of Ichinose, 946 F.2d 1169, 1176 (5th Cir. 1991); see also



                                          14
Case 20-82282-CRJ11      Doc 294 Filed 04/01/21 Entered 04/01/21 08:29:47        Desc
                          Main Document    Page 14 of 18
       Case 5:21-cv-00335-ACA Document 14 Filed 03/31/21 Page 15 of 18




Laurent v. Herkert, 196 F. App’x 771, 772 (11th Cir. 2006) (unpublished) (stating

that courts look to § 1292(b) for guidance in determining whether to grant leave to

appeal under § 158(a)).      But the court can grant leave to appeal even if the

requirements of § 1292(b) are not satisfied. See Chrysler Fin. Corp. v. Powe, 312

F.3d 1241, 1245 (11th Cir. 2002) (“[T]he § 1292(b) requirements need not be

satisfied when an interlocutory appeal is taken from the bankruptcy court to the

district court.”). The court concludes that interlocutory appeal is not appropriate,

either under § 1292(b) or in the interest of justice.

      Section 1292(b) gives courts of appeals jurisdiction over appeals from

interlocutory orders where a district court has certified that the “order involves a

controlling question of law as to which there is substantial ground for difference of

opinion and that an immediate appeal from the order may materially advance the

ultimate termination of the litigation.” The decision to permit an interlocutory

appeal under § 1292(b) “is wholly discretionary” and the standard to obtain

interlocutory review is high. OFS Fitel, LLC v. Epstein, Becker & Green, P.C., 549

F.3d 1344, 1359 (11th Cir. 2008).

      The Rolta Debtors make no argument about the applicability of § 1292(b) in

either their second amended motion for leave to appeal or in their reply. (See Docs.

5, 10). And it is clear that the bankruptcy court’s order does not satisfy the

requirements of § 1292(b).



                                           15
Case 20-82282-CRJ11       Doc 294 Filed 04/01/21 Entered 04/01/21 08:29:47     Desc
                           Main Document    Page 15 of 18
       Case 5:21-cv-00335-ACA Document 14 Filed 03/31/21 Page 16 of 18




      First, the order denying the motion to stay does not present a controlling

question of law as to which there is a substantial ground for difference of opinion.

Without a question of law for the court to resolve “quickly and cleanly without

having to study the record,” interlocutory appeal of the bankruptcy court’s order is

inappropriate. McFarlin v. Conseco Services, LLC, 381 F.3d 1251, 1258 (11th Cir.

2004). The bankruptcy court’s denial of the motion to stay rests on a mixed question

of law and fact about the Rolta Debtors’ opportunity to reorganize, the bankruptcy

court’s ability to stay the dismissal order as requested, and the effectiveness of such

a stay in preventing the New York court’s appointment of a receiver. (Doc. 5-6 at

28–30). Moreover, even if the order presented a question of law for the court to

decide, there is no indication that a substantial ground for difference of opinion about

that question exists. See 28 U.S.C. § 1292(b).

      Second, even assuming that the appeal presented a controlling and unsettled

question of law, an interlocutory appeal from the bankruptcy court’s order would not

“materially advance the ultimate termination of the litigation.” 28 U.S.C. § 1292(b).

This element of § 1292(b) is straightforward: the “resolution of a controlling legal

question would serve to avoid a trial or otherwise substantially shorten the

litigation.” McFarlin, 381 F.3d at 1259. But here, an interlocutory appeal will serve

only to extend the litigation. All that remains to be decided in the bankruptcy court

is whether to grant or deny the Rolta Debtors’ motion for reconsideration. By filing



                                          16
Case 20-82282-CRJ11      Doc 294 Filed 04/01/21 Entered 04/01/21 08:29:47         Desc
                          Main Document    Page 16 of 18
       Case 5:21-cv-00335-ACA Document 14 Filed 03/31/21 Page 17 of 18




this appeal, the Rolta Debtors have delayed the bankruptcy court’s resolution of that

motion and, in turn, the entry of a final order that they can appeal as of right. See In

re Rolta, no. 20-82282-CRJ11, Doc. 285.

      Even if the court disregards the § 1292(b) standard, interlocutory appeal is not

appropriate. “[I]nterlocutory appeals are inherently disruptive, time-consuming, and

expensive.” Prado-Steiman ex rel. Prado v. Bush, 221 F.3d 1266, 1276 (11th Cir.

2000) (quotation marks omitted). The Rolta Debtors would need to present good

cause to persuade the court to permit an interlocutory appeal. But the Rolta Debtors’

arguments in favor of an interlocutory appeal are the same as their arguments about

why the order should be considered final. (See Doc. 5 at 18, 21–26). All of those

arguments failed because the Rolta Debtors had not shown the existence of unsettled

questions of law, any likelihood of quickening the resolution of the bankruptcy case

by permitting an immediate appeal, or irreparable harm caused by the lack of an

immediate appeal. Those reasons also establish that an interlocutory appeal is not

appropriate.




                                          17
Case 20-82282-CRJ11      Doc 294 Filed 04/01/21 Entered 04/01/21 08:29:47         Desc
                          Main Document    Page 17 of 18
       Case 5:21-cv-00335-ACA Document 14 Filed 03/31/21 Page 18 of 18




      The least disruptive, least time-consuming, and least expensive option is to

permit the bankruptcy court to resolve the motion for reconsideration without

interference from this court.

      DONE and ORDERED this March 31, 2021.



                                   _________________________________
                                   ANNEMARIE CARNEY AXON
                                   UNITED STATES DISTRICT JUDGE




                                        18
Case 20-82282-CRJ11      Doc 294 Filed 04/01/21 Entered 04/01/21 08:29:47    Desc
                          Main Document    Page 18 of 18
